IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CHARLES DEAN VIOX,                                       No. 69508
                 Petitioner,
                 vs.                                                            FILED
                 N. L. PORTER; AND C. M. MCGEE,                                  MAR 1 7 2016
                 Respondents.


                                       ORDER DENYING PETITION
                             This is a pro se petition for a writ of mandamus. Petitioner
                 seeks an order directing that his petition for a writ of habeas corpus be
                 heard in the Second Judicial District Court. We have reviewed the
                 documents submitted in this matter, and without deciding upon the merits
                 of any claims raised therein, we decline to exercise original jurisdiction in
                 this matter as petitioner has not demonstrated that the Second Judicial
                 District Court is the proper court to hear his petition. See NRS 34.160; see
                 also Nev. Const. art. 6, § 6(1). Accordingly, we
                             ORDER the petition DENIED.



                                                                            teari               J.
                                                              Hardesty

                                                                         tjen

                                                              Saitta
                                                                    ):                          J.



                                                                                            , J.
                                                              Pickering


                 cc: Charles Dean Viox
                      Elko County Clerk
SUPREME COURT
        OF
     NEVADA


10) 1947A    e